Citation Nr: 1107844	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-09 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Propriety of the reduction of the appellant's VA disability 
compensation benefits, effective July [redacted], 2007, due to 
incarceration.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1998 to 
June 1998 and from October 2003 to April 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2008 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.


FINDINGS OF FACT

1.	The appellant was convicted of a felony on May [redacted], 2007.

2.	On May [redacted], 2007, the appellant was incarcerated in the 
Arkansas Department of Corrections for a term exceeding 60 
days.

3.	The appellant's VA compensation payments were reduced to the 
10 percent rate effective July [redacted], 2007, the 61st day of 
incarceration.


CONCLUSION OF LAW

The reduction of the appellant's VA compensation benefits to the 
benefits equivalent to a 10 percent evaluation, effective July 
[redacted], 2007, due to incarceration for a felony conviction was 
proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 
3.103, 3.105, 3.665 (2010).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

In the instant appeal there is no dispute as to the relevant 
facts and the law is controlling.  Because the law, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002) Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).  Furthermore, the issue 
on appeal arises under 38 U.S.C.A. § 5313, which requires a 
reduction of benefits for certain incarcerated veterans, and not 
from the receipt of a substantially complete application from a 
veteran.  See 38 U.S.C.A. § 5103(a) (2010).  Thus, the VCAA is 
not applicable to the appeal of the issue of whether the 
reduction of the appellant's service-connected disability 
compensation due to incarceration was proper, and further 
discussion of compliance with the VCAA in regard to this issue is 
not required.

Analysis

Under VA law and regulations, a person who is incarcerated in a 
Federal, State or local penal institution in excess of 60 days 
for conviction of a felony will not be paid compensation in 
excess of that amount specified in 38 C.F.R. § 3.665 beginning on 
the 61st day of incarceration.  See 38 U.S.C.A. § 5313(a)(1) 
(West 2002); 38 C.F.R. § 3.665(a) (2010).

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which 
is at the rate of 10 percent.  See 38 C.F.R. § 3.665(d) (2010).  
If a disability evaluation is less than 20 percent, the veteran 
shall receive one-half the rate of compensation payable under 38 
U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d) (2010).

However, VA must notify the veteran that his benefits are subject 
to reduction due to his incarceration, of the rights of 
dependents to an apportionment while the person is incarcerated, 
and conditions under which payments to the person may be resumed 
upon release from incarceration.  See 38 C.F.R. § 3.665(a) 
(2010).  In addition, no award of compensation shall be reduced 
or otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a period of 
60 days in which to submit evidence for the purpose of showing 
that the adverse action should not be taken.  See 38 C.F.R. §§ 
3.103(b)(2), 3.105(h) (2010).

VA obtained information that the appellant was incarcerated on 
May [redacted], 2007, for a number of felonies.  The appellant does not 
dispute that he was incarcerated on that date.  A November 2007 
VA letter clearly notified the appellant of the proposed 
reduction of compensation benefits due to incarceration, any 
dependent's rights to apportionment, and the possible resumption 
of benefits upon his release from incarceration.  The Board 
observes the Veteran requested a personal hearing with respect to 
the proposed reduction, and the requested hearing was scheduled 
for January 31, 2008.  The Veteran and Warden of the Cummins Unit 
of the Arkansas Department of Corrections were notified of the 
scheduled hearing by letter dated January 7, 2008; the Veteran 
did not report for the scheduled hearing.

In September 2008, the appellant's benefits were reduced to an 
amount equivalent to a 10 percent evaluation effective July [redacted], 
2007, the 61st day of incarceration.  The reduction of benefits 
remains in effect until the appellant's release, at which time 
his full rate will be restored.  The appellant does not contend 
nor does the evidence shows that the conviction has been 
overturned.  Accordingly, the reduction of the appellant's 
disability compensation benefits, effective July [redacted], 2007, due to 
incarceration was proper, and the appellant's appeal is denied.  
See 38 C.F.R. § 3.665 (2010).


ORDER

The reduction of the appellant's disability compensation benefits 
due to incarceration was proper; the appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


